UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7102


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY A. PLEASANT, a/k/a Jeffrey A. Pleasants,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge.  (3:00-cr-00071-REP-1; 3:13-cv-00289-REP; 3:13-
cv-00290-REP)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se. Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey      A.   Pleasant         seeks   to     appeal     the   district

court’s orders treating his Fed. R. Civ. P. 60(b) motion and his

“‘Notice of Hearing’ Motion to Remand” as successive 28 U.S.C.A.

§ 2255 (West Supp. 2013) motions, and dismissing the motions on

that basis.        The orders are not appealable unless a circuit

justice    or    judge   issues   a   certificate        of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that    reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,        537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Pleasant has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.



                                           2
            Additionally, we construe Pleasant’s notice of appeal

and   informal    brief    as    an    application     to    file    a    second   or

successive § 2255 motion.             United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).             In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).                    Pleasant’s claims do

not   satisfy    either    of   these     criteria.         Therefore,      we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in    the   materials

before   this    court    and   argument      would   not    aid    the   decisional

process.

                                                                           DISMISSED




                                          3